Title: From George Washington to the Emperor of Morocco, 31 December 1794
From: Washington, George
To: Emperor of Morocco


        
          Great and Magnanimous Friend,
          [Philadelphia, 31 Dec. 1794]
        
        Separated by an immense Ocean from the more ancient Nations of the Earth, and little connected with their politics or proceedings, we are late in learning the Events which take place among them, and later in conveying to them our sentiments thereon.
        The death of the late Emperor, your Father and our Friend, of glorious memory, is one of those events which, tho’ distant, attracts our Notice and Concern. Receive, great and good Friend, my sincere sympathy with you on that loss; and permit me at the same time to express the satisfaction with which I learn the accession of so worthy a successor to the Imperial Throne of Morocco, and to offer you the Homage of my sincere congratulations. May the Days of your Majesty’s Life be many and glorious, and may they ever mark the æra during which a great people shall have been most prosperous and happy under the best and happiest of Sovereigns.
        The late Emperor, very soon after the Establishment of our infant Nation, manifested his royal regard and amity to us by many friendly and generous acts, & particularly by the protection of our Citizens in their commerce with his subjects. And as a further instance of his desire to promote our prosperity and intercourse with his Realms, he entered into a Treaty of amity and commerce with us, for himself and his successors, to continue fifty Years. The Justice and Magnanimity of your Majesty leave us full of Confidence, that this treaty will meet your royal patronage also; and it will give me great satisfaction to be assured

that the Citizens of the United States of america, may expect from your Imperial Majesty, the same protection and kindness, which the example of your illustrious father has taught them to expect from those who occupy the Throne of Morocco, and to have your royal word that they may count on a due observance of the treaty which connects the two Nations in friendship.
        This will be delivered to your Majesty by Hans Heissel, whom I name Consul for these United States in the dominions of your Majesty. I pray your Majesty to protect him in the exercise of his functions for the patronage of the Commerce between our two Countries, and of those who carry it on.
        May that God, whom we both adore, bless your Imperial Majesty with long life, health, and success, & have you always, great and magnanimous Friend, under his holy keeping. Written at Philadelphia the 31st day of December 1794. Your good and faithful friend
        
          Go: WashingtonBy the President of the United States of AmericaEdm: RandolphSecretary of State.
        
      